I dissent. The decisive question upon this appeal is whether, in an action on a quantum meruit for services rendered, an oral contract for the transfer of title to real estate, void under the statute of frauds, is admissible where it is silent as to the value of the services. There was a verdict for $6,625 for interveners. The interveners were permitted, over objection, to offer evidence of the oral contingent fee contract which plaintiffs deny making. *Page 77 
Agreements within the statute of frauds, whether denounced as void, or merely unenforceable, are not admissible to prove the agreement as such. Todd v. Bettingen, 109 Minn. 493, 501, 502,124 N.W. 443. If such an agreement be relevant on any other issue, e.g. if it contains a distinct admission by one of the parties against his own interest, it is clearly relevant and is not robbed of the competency which it has simply because it is part of an agreement not enforceable as a contract. Where the value of goods or services is agreed upon, the agreement is an admission of value. It is upon that theory and not otherwise that it may be received in evidence. Hensley v. Hilton, 191 Ind. 309,131 N.E. 38; Wallace v. Long, 105 Ind. 522, 5 N.E. 666,55 Am.Rep. 222; Lisk v. Sherman, 25 Barb. 433; Ewing v. Thompson, 66 Pa. St. 382; Fuller v. Reed, 38 Cal. 99, 100; Emery v. Smith,46 N.H. 151; McElroy v. Ludlum, 32 N.J. Eq. 828. The fact that in some cases the practical result is to give to an unenforceable agreement some or all of the force of a contract does not rob its admissions of fact of the force they have as such.
To be relevant, such admission must pertain to the issue. Here the issue is the reasonable value of the services. The agreement is silent as to reasonable value. It refers to no unit of time or quantity to which is assigned any value. Dunphy v. Ryan,116 U.S. 491, 6 Sup. Ct. 486, 29 L. ed. 703; Dreidlein v. Manger, 69 Mont. 155, 220 P. 1107. Its obvious purpose is to ignore quantity of service and so its intrinsic value, and to pay but for one thing, success, the accomplishment of a given object. There being in the agreement no attempt to fix value, it was not an admission of value and consequently incompetent as evidence. Fuller v. Reed, supra. The case should be tried upon the issue of reasonable value for the services rendered.